          Case 6:05-cr-60072-AA   Document 158     Filed 06/11/20   Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF OREGON



UNITED STATES OF AMERICA,                                  Case No. 6:05-cr-60072-AA
                                                           OPINION AND ORDER
              Plaintiff,



CASEY DALE MAYER,

              Defendant.



AIKEN, District Judge:


      Defendant, Casey Dale Mayer, has petitioned this Court for a certificate of

innocence pursuant to 28 U.S.C. § 2513(a) as it relates to his previous conviction

under 18 U.S.C. § 922(g). Doc. 151. For the reasons set forth below plaintiff’s petition

in DENIED.

                                  BACKGROUND

      In December 2004, defendant was charged with being a felon in possession of

a firearm under 18 U.S.C. § 922(g)(1) by grand jury indictment.1 Such a conviction



      1 The background of this case has been covered more extensively in previous
opinions by the Court. See Docs. 65, 97, 126, and 147.
       Case 6:05-cr-60072-AA     Document 158     Filed 06/11/20   Page 2 of 8




carried a maximum sentence of ten years. Previously, defendant had a conviction for

one count of burglary and two convictions for manufacture or delivery of a controlled

substance. These convictions potentially qualified defendant for the Armed Career

Criminal Act (“ACCA”) sentencing enhancement under 18 U.S.C. § 924(e), which

carried a minimum sentence of fifteen years.

      On June 30, 2006, defendant entered a conditional guilty plea to one count of

felon in possession of a firearm in violation of § 922(g)(1). In his original judgment,

the Court found that defendant’s three prior felony offenses qualified as predicate

offenses to trigger the ACCA sentencing enhancement, and defendant was ultimately

sentenced to 180 months in custody.

      In 2015, Defendant motioned to vacate or correct his sentence under 28 U.S.C.

§ 2255 in light of the Supreme Court’s ruling in Johnson v. United States, 135 S. Ct.

2551 (2015) (residual clause of the ACCA is void for vagueness and violates due

process). On February 5, 2016, this Court found that defendant previous offenses did

not trigger the application of the ACCA, and, accordingly, he was not subject to the

fifteen-year mandatory minimum. Defendant’s original judgment was then vacated,

and a new judgment was entered that imposed a ten-year sentence. Defendant was

immediately released from custody as he had already served more than ten years.

      In February 2018, Defendant commenced a civil suit against the United States

for violation of his Fifth Amendment right to due process and the Eight Amendment’s

prohibition against cruel and unusual punishment and for negligence under the

Federal Tort Claims Act. See Mayer v. United States, No. 6:18-cv-00230-MK (D. Or.
          Case 6:05-cr-60072-AA   Document 158     Filed 06/11/20   Page 3 of 8




Feb. 2, 2018). This suit was ultimately dismissed. Mayer v. United States, 2019 WL

5655007 (D. Or. Oct. 16, 2019), adopted, 2019 WL 5654301 (D. Or. Oct. 31, 2019)

      On November 18, 2019, defendant, pro se, submitted the present petition for a

certificate of innocence under 28 U.S.C. § 2513(a).


                               STANDARD OF REVIEW

      A person brings a petition for a certificate of innocence under 28 U.S.C. §

2513(a) in order to initiate a 28 U.S.C. § 1495 claim in the Federal Court of Claims

to sue the government for damages for unjust conviction and imprisonment.2 In order

to receive a certificate of innocence, a petitioner “must allege and prove:”

      (1) His conviction has been reversed or set aside on the ground that he
      is not guilty of the offense of which he was convicted, or on new trial or
      rehearing he was found not guilty of such offense, as appears from the
      record or certificate of the court setting aside or reversing such
      conviction, or that he has been pardoned upon the stated ground of
      innocence and unjust conviction and

      (2) He did not commit any of the acts charged or his acts, deeds, or
      omissions in connection with such charge constituted no offense against
      the United States, or any State, Territory or the District of Columbia,
      and he did not by misconduct or neglect cause or bring about his own
      prosecution.


      2  A certificate of innocence is essentially a civil action and is usually brought
via the commencement of a civil case, not a criminal one. See Betts v. United States,
10 F.3d 1278, 1283 (7th Cir. 1993) ("A certificate of innocence serves no purpose other
than to permit its bearer to sue the government for damages—a quintessentially civil
action."); see also United States v. Grubbs, 773 F.3d 726, 728 n.1 (6th Cir. 2014)
("Courts examining 28 U.S.C. § 2513 have agreed that requests for a certificate of
innocence are in essence civil proceedings, where the individual seeking the
certificate is in the position of the plaintiff.")
       However, other district courts within this circuit have allowed certificate of
innocence petitions to go forward without starting new case files. See United States
v. Garrett, No. 95CR1149-H, 2017 U.S. Dist. LEXIS 42602, at n.2 (S.D. Cal. Mar. 23,
2017). As such, the Court will review this motion.
          Case 6:05-cr-60072-AA    Document 158     Filed 06/11/20   Page 4 of 8




§ 2513(a).

         The legislative history and purpose of § 2513 is summarized thusly:

         The purpose of these statutes is to partially right an irreparable wrong
         done to a United States citizen who was wrongfully imprisoned through
         financial compensation. McLean v. United States, 73 F. Supp. 775, 778
         (D.C.S.C. 1947). However, the legislative history indicates that
         Congress did not intend to indemnify every imprisoned person whose
         conviction had been set aside. United States v. Keegan, 71 F. Supp. 623,
         635 (D.C.N.Y. 1947).       Former United States Attorney General
         Cummings, in a letter embodied in the Report of the Senate Judiciary
         Committee [Report No. 202, 75th Congress, 1st Session] elaborated on
         the purpose and intent of the Unjust Conviction Act:

               Ideal justice would seem to require that in the rare and
               unusual instances in which a person has served the whole
               or part of a term of imprisonment, is later found to be
               entirely innocent of the crime of which he was convicted,
               should receive some redress. On the other hand, reversals
               in criminal cases are more frequently had on the ground of
               insufficiency of proof or on the question as to whether the
               facts charged and proven constituted an offense under
               some statute. Consequently, it would be necessary to
               separate from the group of persons whose convictions have
               been reversed, those few who are in fact innocent of any
               offense whatever.

Burgess v. United States, 20 Cl. Ct. 701, 704 (1990).

         In essence, § 2513 and § 1495 “compensate only persons who are actually

innocent—whether because they did not do what the indictment charged or because

what they did is not a crime.” Pulungan v. United States, 722 F.3d 983, 985 (7th Cir.

2013).

                                     DISCUSSION

         Defendant has failed to meet the three criteria in order to be eligible for a

certificate of innocence.
        Case 6:05-cr-60072-AA     Document 158     Filed 06/11/20   Page 5 of 8




       Under the first prong, defendant must prove that “his conviction has been

reversed or set aside on the ground that he is not guilty of the offense of which he

was convicted.” § 2513(a)(1).

       Defendant asserts that it was his conviction under § 924(e) of the ACCA that

was reversed. Doc. 151 at 1. This assertion is flawed as defendant was convicted

under § 922(g)—that he is was guilty of being a felon in possession of a firearm—and

§ 924(e) is only a sentencing enhancement, not an individual crime of conviction.

Defendant’s sentencing enhancement was dismissed when the Court resentenced

defendant pursuant to Johnson, but his crime of conviction was not reversed on any

grounds.

       Additionally, other circuits have decided that an incorrect sentence

enhancement under the ACCA is not grounds for a certificate of innocence when the

underlying conviction still stands. See Key v. United States, 2017 WL 4412891 (S.D.

W. Va. Aug. 15, 2017), adopted, Key v. United States, 2017 WL 4399553 (S.D. W. Va.

Sept, 29, 2017), aff’d Key v. United States 712 F. App’x 274 (4th Cir. 2018) (denying

a petition for a certificate of innocence for a defendant whose ACCA sentence

enhancement was vacated, but the underlying conviction still stood).

       Accordingly, the Count finds that defendant has failed to satisfy the first prong

of this analysis.

       Under part one of the second prong, Defendant must prove that “he did not

commit any of the acts charged or his acts, deeds, or omissions in connection with

such charge constituted no offense against the United States, or any State.”          §
           Case 6:05-cr-60072-AA   Document 158    Filed 06/11/20   Page 6 of 8




2513(a)(2). Here, “the district court must consider whether the petitioner is truly

innocent—that is, whether he committed the acts charged and, if so, whether those

acts constituted a criminal offense.” Betts v. United States, 10 F.3d 1278, 1283 (7th

Cir. 1993); 28 U.S.C. § 2513(a)(2). “A petitioner does not meet this standard if his

conduct, ‘in connection with’ the federal charge, ‘constitute[s] an offense other than

the one for which he was tried and convicted.’” United States v. Grubbs, 773 F.3d

726, 732 (6th Cir. 2014) (citing Betts, 10 F.3d at 1284).

      Irrespective of the fact that defendant’s conviction was not set aside or

reversed, defendant fails to show that he was innocent of being a felon in possession

of a firearm under § 922(g)(1) because he pled guilty to that charge. In his plea,

defendant conceded the following: “On or about December 28, 2004, in the District of

Oregon, having been convicted of crimes punishable by imprisonment for a term

exceeding one year, I knowingly possessed a Hi-Point firearm, model JHP .45 ACP

caliber pistol, which had previously been transported in interstate commerce.” Doc.

33 at 8.

      Further, stipulations in criminal trials are binding on the defendant. United

States v. Zepeda, 738 F.3d 201, 207(9th Cir. 2013); United States v. Molina, 596 F.3d

1166, 1169 (9th Cir. 2010). This includes when the defendant is petitioning for a

certificate of innocence. See United States v. Hensley, 2014 U.S. Dist. LEXIS 10217,

at *3-4 (D. Mont. Jan. 24, 2014)

      Even if the Court were to accept defendant’s argument that he was “convicted”

under § 924(e) and that this “conviction” under that statute was set aside, defendant
        Case 6:05-cr-60072-AA      Document 158   Filed 06/11/20   Page 7 of 8




was still guilty of the crimes that caused him to be a felon—namely previous burglary

and drug offenses and he does not dispute that he possessed a firearm as alleged in

this case. Certificates of innocence will not be granted where a defendant violated

state or federal law and these violations were connected to the federal charge that

was overturned. Id.     Defendant remains guilty of being a felon in possession of a

firearm under § 922(g).

      The last prong that defendant would need to satisfy is that “he did not by

misconduct or neglect cause or bring about his own prosecution.” § 2513(a)(2).

      As the Seventh Circuit observed . . . : ‘the statute expressly requires a
      causal connection between petitioner’s conduct and his prosecution; it
      does not preclude relief simply because the petitioner engaged in
      misconduct or neglect, period.’ A defendant’s action constitutes neglect
      or misconduct where he: ‘has it within his means to avoid prosecution
      but elects not to do so, instead acting in such a way as to ensure it. In
      that sense, he is responsible for his own prosecution and deserves no
      compensation for his incarceration.’

Finley v. United States, 2008 WL 2561594 at *11 (E.D. Cal. June 28, 2008) (quoting

Betts , 10 F.3d at 1285).

      With this understanding of the second prong of § 2513(a)(2), defendant is

directly responsible for his conviction due to his misconduct of possessing a firearm

as a felon. Defendant was aware that his was a felon and aware that he did not have

a right to possess a firearm. As such, defendant is unable to prove that he did not

bring about his own prosecution.

///

///

///
 Case 6:05-cr-60072-AA    Document 158    Filed 06/11/20   Page 8 of 8




                           CONCLUSION

For the reason set forth above, defendant’s petition (Doc. 151) is DENIED.

IT IS SO ORDERED.

            11th day of June, 2020.
Dated this _____



                               /s/Ann Aiken
                      ______________________________
                                 Ann Aiken
                        United States District Judge
